Citation Nr: 1742334	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
1. Whether clear and unmistakable error was made in the rating decision of July 7, 1953 denying entitlement to service connection for a nervous disorder.
 
2.  Whether clear and unmistakable error was made in the rating decision of December 22, 1968 denying entitlement to service connection for schizophrenia.
 
3.  Whether clear and unmistakable error was made in the rating decision of January 27, 2005, granting entitlement to service connection for schizophrenia, paranoid type, and posttraumatic stress disorder and assigning an effective date of October 8, 1992.
 
4.  Entitlement to an effective date earlier than October 8, 1992, for the award of service connection for schizophrenia, paranoid type, and posttraumatic stress disorder.
 
(The issue of whether there was clear and unmistakable error in the January 29, 1954 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a neuropsychiatric disorder is addressed in a separate decision under a different docket number).
 
 
REPRESENTATION
 
Appellant represented by:  David C. Cory, Attorney-at-Law
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
G. E. Wilkerson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1951 to August 1952.
 
This case initially came before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for schizophrenia and assigned an effective date of October 8, 1992.
 
In July 2011, the Veteran testified during a Board hearing before Veterans Law Judge Brown.  A transcript of the hearing is associated with the claims file.
 
In April 2012, the Board remanded a claim of entitlement to an effective date prior to October 8, 1992 for the award of service connection for paranoid type schizophrenia with posttraumatic stress disorder to the RO.   Therein the Board noted that while the Veteran's contentions regarding clear and unmistakable error in July 1953 and December 1968 rating decisions had been addressed in a March 2006 Statement of the Case, an intertwined claim for clear and unmistakable error in the January 2005 rating decision had not been addressed.  Hence, further development was required.
 
In a July 2012 rating decision the claim for clear and unmistakable error in the January 2005 rating decision was denied  The Veteran perfected an appeal as to this matter, and it is also before the Board at this time.  On his VA Form 9, Appeal to the Board dated in May 2015, the Veteran also requested a Board hearing in this matter.
 
In July 2016, the Veteran testified at Board videoconference hearing before Veterans Law Judge Mainelli.  A transcript of that hearing is also associated with the claims file.
 
For the sake of clarity, the Board will also address the claims whether there was clear and unmistakable error in the July 1953 and December 1968 rating decisions separately, as indicated on the title page.
 
As indicated, the Veteran testified at two hearings before two different Veterans Law Judges.  Review of the transcripts reveals that similar contentions on the issues listed on the title page were addressed at each hearing.  The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the Veteran's July 2016 Board hearing, the Veteran waived his right to appear at an additional hearing before a third Veterans Law Judge.  Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but has reviewed the record including the transcripts on file.
 
This appeal has been advanced on the Board's docket (AOD) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The Board finally observes that an adjudication of this AOD appeal has taken longer than expected due uncommon circumstances.  The electronic record as it currently stands consists of 1284 separate electronic packets of information.  Many of these separate packets contain many individual pages of documents.  Unfortunately, in the transition of this claims folder from paper to electronic format, the scanning entity permanently altered the chronological integrity of the records filed in this case - which will be further discussed below.  An administrative inquiry has determined that it is not possible to reconstruct the original record as it pertains to the chronological receipt of records.  As such, the Board will interpret any question as to the chronological receipt of records in the manner most favorable to the Veteran.
 
 
FINDINGS OF FACT
 
1.  A January 1954 Board decision subsumed the prior July 1953 rating decision that denied entitlement to service connection for a nervous disorder.
 
2.  In a December 1964 rating decision VA confirmed a March 1959 rating decision denying entitlement to service connection for an anxiety reaction.  While the Veteran submitted a notice of disagreement with this decision, he failed to file a timely substantive appeal, and this decision is therefore final.  
 
3.  In a December 1968 rating decision VA denied entitlement to service connection for a psychosis, finding that the disability was not incurred in or aggravated in service; resolving a question as to whether a notice of disagreement was filed within one year of the December 1968 rating decision in the Veteran's favor, the claim remained pending until the January 2005 rating decision which granted service connection for schizophrenia.
 
4.  In a January 2005 rating decision VA granted entitlement to service connection for schizophrenia and assigned an effective date of October 8, 1992; the Veteran appealed this decision and it is therefore not final.  
 
5.  After the final December 1964 rating decision, the Veteran next filed an application to reopen the service connection claim on July 8, 1968 which is the date of reopened claim leading to an award of service connection for schizophrenia, paranoid type.
 
6.  The lay and medical evidence reflect that the Veteran's paranoid schizophrenia had an in-service onset, and the date of claim is the date of receipt of reopened claim, i.e., July 8, 1968.
 
 
CONCLUSIONS OF LAW
 
1.  The July 1953 rating decision denying entitlement to service connection for a nervous disorder was subsumed by the January 1954 Board decision denying service connection for neuropsychiatric disability; a claim of clear and unmistakable error in that subsumed July 1953 rating decision must be dismissed.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000).
 
2.  As the December 1968 rating decision is not final, a claim of clear and unmistakable error in that decision must be dismissed.  38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2016).
 
3.  As the January 2005 rating decision is not final, a claim of clear and unmistakable error in that decision must be dismissed.  38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2016).
 
4.  The criteria for an effective date of July 8, 1968, for the award of service connection for schizophrenia, paranoid type, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  The Veterans Claims Assistance Act of 2000
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
 
In regard to the claims of clear and unmistakable error, a motion for reversal or revision of a prior rating decision due to clear and unmistakable error is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and § 5103A; consequently, the notice and development provisions of the statutes and regulations do not apply in adjudications involving allegations of clear and unmistakable error. Livesay v. Principi, 15 Vet. App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.
 
With respect to the remaining claim for earlier effective date, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
 
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of service connection for schizophrenia.  If, in response to notice of its decision on a claim for which VA has already given notice under 38 U.S.C.A. § 5103 VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, under the holding in VAOPGCPREC 8-03 and the Dingess decision, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date.
 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding evidence that is relevant to the claims.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claim.  The Veteran and his attorney have provided various statements regarding their contentions.
 
During the 2011 and 2016 hearings, the Veterans Law Judges clarified the issues on appeal, explained the regulations pertaining to clear and unmistakable error and effective dates as it applies to the facts of the Veteran's case, and clarified factual issues that would assist in evaluation of the case.  The actions of the Veterans Law Judges supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.
 
For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.
 
II.  Clear and unmistakable error 
 
Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency ... shall be final and binding ... based on evidence on file at the time and shall not be subject to revision on the same factual basis." See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  
 
There is a three-prong test for determining whether a prior determination involves clear and unmistakable error : (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).
 
The determination regarding clear and unmistakable error must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245. Evidence that was not of record at the time of the decision cannot be used to determine if clear and unmistakable error occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).
 
A clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of the Veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).  
 
A. The July 1953 Rating Decision
 
The Veteran contends that there is clear and unmistakable error in the July 1953 rating decision that denied entitlement to service connection for a nervous disorder.  The Veteran appealed this determination and the matter was addressed by the Board in a January 1954 decision.
 
Where a rating decision as to which clear and unmistakable error is alleged was appealed to the Board, the Board decision in the case subsumes any prior rating decisions which addressed the same issue.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of clear and unmistakable error .  Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision.  Brown v. West, 203 F.3d 1378, 1381   (Fed. Cir. 2000).  
 
A Board decision may not automatically subsume prior rating decisions.  When a lengthy period of time passes between the rating decision denying a VA benefit and a subsequent Board decision denying the identical benefit, the question of whether the subsequent Board decision subsumes the earlier rating decision is not automatic, but depends upon whether the Board decision decided the same issue that the rating decided and whether the rating decision and subsequent Board decisions were based upon the same evidentiary record.  Id.  In Dittrich the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that a 1960 rating decision had been subsumed by the Board's later 1969 decision (called "delayed subsuming"), and that the later Board decision was based upon essentially the same evidentiary record, although "some new and material evidence had been acquired in the interim."  Dittrich, at 1353; see also VAOGCPREC 14-95 (May 12, 1995).
 
In this case, less than one year intervened between the July 1953 rating decision and the January 1954 Board decision.  This is not the sort of time lapse addressed in Dittrich which gave rise to the doctrine of delayed subsuming.  In Dittrich, the rating decision which the Federal Circuit found to be subsumed by a 1969 Board decision was a 1960 rating decision as to which that veteran was claiming clear and unmistakable error, but there was a later rating decision which that veteran had appealed to the Board giving rise to the Board's 1969 decision in that case.  In the present case, the Veteran alleges clear and unmistakable error in precisely the July 1953 rating decision which he directly appealed to the Board and which gave rise to the January 1954 Board decision.
 
Furthermore, even if the delayed-subsuming question were appropriately to arise in this case, the conclusion as to subsuming notwithstanding the time interval would be no different. Though the disability is characterized slightly differently, the same issue of entitlement to service connection for a nervous disorder was addressed by the Board in the January 1954 decision denying service connection for neuropsychiatric disorder.  Again, the January 1954 Board decision was issued to resolve the appeal directly arising from the July 1953 rating decision as to which he now alleges clear and unmistakable error. 
 
The Board accordingly concludes that the July 1953 rating decision was subsumed by the January 1954 Board decision.  The Veteran is thus legally precluded from claiming clear and unmistakable error in the July 1953 rating decision, as contended in the present case, because the January 1954 Board decision subsumed that July 1953 decision.  Dittrich.  To attack that Board decision, he must file a motion directly with the Board, alleging clear and unmistakable error in that Board decision.  38 U.S.C.A. § 7111 (West 2014); Brown.  In this case, the Veteran has raised the issue of clear and unmistakable error in the January 1954 Board decision.  A motion to revise the Board's January 1954 decision on the basis of clear and unmistakable error is subject of a separate decision, and will not be addressed herein.  
 
B.  The December 1968 Rating Decision
 
The Veteran likewise contends that there is clear and unmistakable error in the December 1968 rating decision that denied service connection for schizophrenia.  As discussed in the INTRODUCTION, in the transition of this claims folder from paper to electronic format, the scanning entity permanently altered the chronological integrity of the records filed in this case.  A December 1968 rating denied an application to reopen the service connection claim for schizophrenia.  A September 2002 Board decision - adjudicated when the claims folder was in paper format - found that the Veteran did not timely submit a notice of disagreement within one year of the notice of decision.  The Board has no reason to suspect that this was an incorrect factual determination.
 
Unfortunately, since the claims folder has been transitioned to electronic format, the record now includes two packets of information reported by the scanning entity as received on December 4, 1968, four packets of information reported as received on December 23, 1968, one packet reported as received on January 17, 1969 and five packets of information received on July 17, 1969.  The date of receipt for some of these documents is clearly incorrect as one packet of information reported as received on July 17, 1969 includes a November 1999 medical statement with written comments by the Veteran referring to a 1998  rating action.  Included among these documents are the Veteran's written comments on the December 1968 rating decision expressing his areas of disagreement with the factual determinations.
 
The Board strongly suspects that, based upon the September 2002 Board finding of fact and the November 1999 medical statement, that these documents were part of one filing received sometime after November 1999.  However, given that this filing appears to have been separated by the scanning entity into multiple electronic files without the associated original date stamp as to when the records were received, the Board cannot legally conclude at this point when all of these documents were received.  The Board is, thus, constrained to rely on the date of receipt provided by the scanning entity as this error cannot be reconstructed.  Based on the dates provided by the scanning entity, the Board must conclude that the Veteran filed a notice of disagreement with the December 1968 rating decision which has remained pending on appeal until VA ultimately granted the service connection claim in the January 2005 rating decision.  Thus, the December 1968 rating decision did not become final.  Rather, that rating decision remained on appeal until the service connection claim was awarded.  As the December 1968 decision did not become final, there is no basis to revise the decision on the basis of clear and unmistakable error and the claim must be dismissed.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (if a claim remains pending, there is no final decision on that issue and there is no final decision to revise on the basis of clear and unmistakable error and the claim must be adjudicated)
 
C.  The January 2005 Rating Decision
 
The Veteran also alleges clear and unmistakable error in the January 2005 rating decision to the extent that it awarded service connection for schizophrenia and posttraumatic stress disorder from October 1992, rather than 1952, when he was discharged from service, or at least 1968-the date of the prior final denial of his claim.
 
In a January 2005 rating decision it was determined that the claim had been under continuous prosecution, with numerous rating decision of record, since the October 1992 claim to reopen.  The rating decision held that service connection for schizophrenia and posttraumatic stress disorder was warranted, and assigned a 100 percent rating, effective the October 8, 1992 date of claim.
 
In October 2005, the Veteran submitted a notice of disagreement with respect to this decision and the effective date assigned.  A statement of the case was issued in March 2006, and the Veteran submitted a VA Form 9, Appeal to the Board, in May 2006.  As indicated in the INTRODUCTION, the matters on appeal stem from the January 2005 rating decision.  The January 2005 rating decision is therefore not final.  As such, the Veteran need not show clear and unmistakable error, and any appeal of clear and unmistakable error does not arise.  Accordingly, the appeal to as to this matter is likewise dismissed.
 
III.  Earlier Effective Date
 
The Veteran also contends that he is entitled to an effective date for the award of service connection for schizophrenia prior to September 1992, and back to his discharge from service, given that he had filed numerous claims for service connection for the disorder prior to that date.
 
By way of history, the Veteran's claim of entitlement to  service connection for a nervous disorder was initially denied in a July 1953 rating decision.  As noted above, that rating decision was appealed, and the Board denied the claim for neuropsychiatric disorder in a January 1954 decision.   That Board decision is final.  38 U.S.C. § 4004 (1954). 

A claim of entitlement to service connection for anxiety reaction was denied in a March 1959 rating decision.  The Veteran submitted additional evidence and, in September 1965, filed a notice of disagreement.  VA furnished the Veteran and his attorney then of record a Statement of the Case on October 8, 1965, which advised the Veteran as follows:
 
ADDITIONAL INFORMATION:
 
This is not a decision on the appeal you have initiated.  It is a "Statement of the Case" which the law requires us to furnish to help you in completing your appeal.  Please read the forwarding letter carefully, as well as the instructions on the enclosed appeal form.  These explain your appeal rights and tell you what you must to do complete your appeal.
 
An accompanying notification cover letter, dated October 8, 1965, advised the Veteran that he had 60 days to appeal his claim to the Board of Veterans' Appeals, and he was provided a VA Form 1-9 "Substantive Appeal" to return if he desired to appeal his claim to the Board.  The Veteran was further advised:
 
If we do not hear from you in 60 days, we will assume you do not intend to complete your appeal and close our record.  If you require more time, please let us know within 60 days.
 
On March 7, 1966, VA received a VA Form 1-9 wherein the Veteran acknowledged the untimely filing, but asked for a waiver based on his mental illness.  He also asserted that his attorney had been unable to file for an extension based on a hospitalization.  
 
By letter dated March 21, 1966, VA informed the Veteran that his appeal was untimely.  The Veteran did not file an appeal, or new and material evidence, within one year of this determination.
 
As such, the Board finds that the March 1959 rating decision which denied the Veteran's application to reopen is final for failure to file a timely appeal.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1966).
 
The record next reflects that, on July 8, 1968, the Veteran filed an application to reopen his claim.  This application led to the December 1968 rating decision which denied the application to reopen.  As held above, this claim remained  pending until the claim was finally decided in the January 2005 RO rating decision.  
 
The Board finds no formal or informal applications to reopen since the prior final denial.  In this respect, pertinent to VA laws and regulations in effect at the initiation of the appeal, a specific claim in the form prescribed by VA had to be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).
 
Following the expiration of the appeal period for the 1959 rating decision, the Board finds no written statement reflecting an intent to reopen the application for entitlement to service connection for schizophrenia until the date of filing of the application to reopen is June 8, 1968.  The March 1966 VA Form-9 reflecting an intent to prosecute a prior appeal, and did not reflect an intent to reopen the claim.  
 
The Board has considered whether 38 C.F.R. § 3.157(b) is applicable in determining whether an application to reopen was filed prior to June 8, 1968.  This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 
 
However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in 38 C.F.R. § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, any reference to psychiatric symptoms in the VA clinic setting cannot constitute a formal or informal claim under 38 C.F.R. § 3.157(b).  Pacheco; Sears, 16 Vet. App. at 249.
 
The Board also observes that this appeal does not involve the receipt of additional service records considered in the prior final denials.  See 38 C.F.R. § 3.156(c).
 
Thus, an earlier effective date for the award of service connection for schizophrenia can potentially derive from the June 8, 1968 application to reopen.  38 U.S.C.A. § 5110(a) (the effective date of an award based on a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application); 38 C.F.R. § 3.400(b)(2) (the effective date of award is date of receipt of claim, or date entitlement arose, whichever is later."
 
With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  However, the date entitlement arose is not the date that VA receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.
 
As indicated above, the case history is lengthy, as the Veteran has filed claims for service connection for psychiatric disability on a number of occasions since his discharge in 1952.  The overall evidentiary record includes the Veteran's service treatment records, which indicated that, on induction examination in September 1951, he was found to be four pounds underweight, but no other abnormalities were found.  He was noted to be normal from a psychiatric standpoint.
 
In September 1951, the Veteran's service adjustment was reportedly marked by erratic effort, rebellion against figures of authority, an inability to keep up with his unit, feelings of discontent and frustration, and long periods of brooding and pouting.  
 
A January 1952 report reflected that the Veteran went "berserk" in the field, and had considerable confusion as to his name, identity, and location.  He was assessed with schizophrenic reaction.  The Veteran was hospitalized and, over the course of the next few months, he was observed for diagnosis and treatment.  He was also administered insulin treatment.
 
In March 1952, the Veteran underwent psychological testing, which did not reveal suggestion of a psychotic process.  In view of this report, it was opined that the Veteran's behavior represented a dissociative reaction occurring in a man of excessive passivity and dependence.
 
In April 1952, the Veteran reported that he was nervous and very dependent upon his mother.  In May 1952, it was noted that there had been no recurrence of psychotic behavior; however, he continued to demonstrate poor emotional control.  The diagnosis was changed to an inadequate personality disorder.
 
The Veteran underwent a Medical Evaluation Board proceeding in May 1952, which found that he had a long standing character disorder characterized by inadequate responses to intellectual, emotional, social, and physical demands of his environment.  His diagnosis was changed to inadequate personality by reason of error. The Medical Evaluation Board determined that the Veteran's correct diagnosis was an inadequate personality which existed prior to service, and which was not permanently aggravated by service disorders.  The Veteran was recommended for discharge.
 
At discharge in August 1952, inadequate personality disorder was noted.
 
A November 1952 clinical record from Clinica Dr. M. Julia reflected that the Veteran was admitted for treatment and diagnosed with an anxiety reaction, manifested by nervousness, restlessness, and somatic complaints.
 
A February 1953 report from the VA Chief of Neuropsychiatric Service discussed the Veteran's relevant service treatment records noting an inadequate personality, as well as the November 1952 report noting diagnosis of an anxiety reaction.  After review of medical literature and review of these records, the physician indicated that the diagnosis of an anxiety reaction was not compatible with the diagnosis of an inadequate personality; however, he found that neither diagnosis appeared to be reasonably established on the basis of records available.
 
In May 1953, the Veteran was offered VA examination to determine a "specific and definitive differential diagnosis."  The examining physician pointed to the February 1953 report indicated that neither diagnosis of anxiety reaction nor of personality disorder appeared to be reasonably established by the record.  In addition, the Veteran was examined at that time, and evidence of a nervous or mental disease was not found.  The examiner indicated that there was no diagnosis of a neuropsychiatric disease.
 
A January 1959 report from the Brooklyn Outpatient Clinic Social Work Service reflected that the Veteran had been diagnosed with an anxiety reaction superimposed on an inadequate personality.  
 
A December 1968 report reflects that the Veteran was discharged from the hospital as absent without official leave, with a diagnosis of schizophrenic reaction, chronic, undifferentiated type, severe.
 
In February 1969, the Veteran was evaluated for Social Security benefits.  The evaluating physician noted that, according to a card attached to his authorization form, the Veteran was diagnosed in June 1968 as suffering from a severe schizophrenic reaction.  According to this card he had symptoms as early as November 1952, when diagnosed with an anxiety reaction.
 
A March 1970 Social Security disability determination evaluation reflected the evaluating psychiatrist's impression that the Veteran had been mentally ill for more than 10 years.  A diagnosis of schizophrenia, paranoid type, was assigned.
 
As of February 1971, the Veteran was determined to be incompetent for VA purposes.
 
In May 1982, the Veteran was hospitalized for a somatization disorder.
 
A January 1994 report from Dr. A. discusses the Veteran's history of mental problems dating to 1952.  Diagnoses of schizophrenic reaction, psychosis with behavior disorder, and an anxiety reaction were assigned.  He noted that consideration should be given to allegation of possible relationship of his disorder to the time in which he was in service.
 
An April 1996 opinion from a VA physician reflects that the Veteran had experienced symptoms such as flashbacks, nightmares, suspicious, and insomnia since being treated for a schizophrenic reaction in service.
 
A November 1996 opinion from Dr. L.C. reflects that the Veteran's described psychiatric symptoms were a consequence and directly related to the schizophrenic reaction that he suffered in service.
 
A November 1999 opinion from a VA psychologist reflects his opinion that the Veteran's current psychiatric disorder did manifest itself in the behavior that was observed in service, and that his schizophrenia could be directly attributed to service.
 
An April 2002 statement from the Veteran's mental health treatment provider noted that the Veteran had been a patient since 1994.  She indicated that she reviewed the Veteran's service treatment records, and found it quite evident that his mental illness began in service, and his schizophrenia had resurfaced numerous times since service. 
 
The RO has interpreted the evidence above as establishing "that schizophrenia had its onset in the military service."  The Board will resolve reasonable doubt and accept this favorable finding.  38 U.S.C.A. § 5107(b).  Thus, based on the "facts found," the Veteran's date of entitlement to service connection for schizophrenia may extend to the date of the application to reopen filed on July 8, 1968.  Thus, the Board finds that the criteria for an effective date of July 8, 1968 for the award of service connection for schizophrenia have been met.
 
In so finding, the Board acknowledges the equitable argument that an award of service connection for schizophrenia should extend to service discharge.  The Veteran's main contention is that there were numerous clear and unmistakable errors in the previous rating and Board decisions, including all rating decisions leading up to the grant of service connection for the disability.  A claim for clear and unmistakable error must be pled with specificity.  See Fugo, 6 Vet. App. at 40 (noting that there must be some degree of specificity as to the alleged error).  Thus, the Veteran and his attorney's generic contention that every rating decision contained clear and unmistakable error that was repeated in subsequent rating decisions is not specific enough to warrant consideration for finding clear and unmistakable error other than already addressed.  Absent a showing of clear and unmistakable error any final decision prior to January 8, 1968, the claimant cannot receive compensation for a time frame earlier than the date of the claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).   
 
Otherwise, the Board must apply "the law as it exists, and cannot 'extend ... benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  As a result of the finality of prior rating decisions, the Board must apply the statutory and regulatory guidelines for determining the effective date of an award of disability compensation as set forth in 38 U.S.C.A. § 5110 which essentially provides that the effective date of an award of compensation will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application to reopen.  38 U.S.C.A. § 5110(a).  Thus, the Board can award an effective date no earlier than the July 8, 1968 application to reopen. 
 
In summary, in light of the permanent alteration of the chronological integrity of the documents of record, the Board will find that the Veteran submitted a timely notice of disagreement to the December 1968 rating decision concerning a claim of entitlement to service connection for a psychosis.  As such, the Board must find that the original claim was not finally adjudicated and remained pending since that notice of disagreement.  See Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue a statement of the case after a valid notice of disagreement was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath, 14 Vet. App. at 35 (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  The Veteran's July 8, 1968 claim to reopen was never finally adjudicated and, therefore, the Veteran is entitled to an effective date of July 8, 1968, for the grant of service connection for schizophrenia as the record shows the disability had its onset in service.  
 
 
ORDER
 
The appeal as to whether clear and unmistakable error was made in the rating decision of July 7, 1953 denying service connection for a nervous disorder is dismissed.
 
The appeal as to whether clear and unmistakable error was made in the December 22, 1968 rating decision denying service connection for psychosis is dismissed.
 
The appeal as to whether clear and unmistakable error was made in the January 27, 2005, granting service connection for schizophrenia, paranoid type and posttraumatic stress disorder and assigning an effective date of October 8, 1992, is dismissed.
 
Entitlement to an effective date of July 8, 1968, but no earlier, for the grant of service connection for schizophrenia is granted.



________________________________ 
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals


________________________________ 
MICHAEL D. LYON
Veterans Law Judge
Board of Veterans' Appeals




________________________________________
	T. MAINELLI
	Veterans Law Judge
Board of Veterans' Appeals





Department of Veterans Affairs


